In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 375-503; to the Court of Appeal, Fourth Circuit, No. 2003-K-2220.
Writ granted; convictions and sentences reinstated. Relator has not carried his post-conviction burden of proof that he filed his application timely. La.C.Cr.P. art. 930.2. Thus, his claim of ineffective *463assistance of counsel should not have been considered on the merits by the district court. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 98-2830 (La.9/5/95), 660 So.2d 1189.
JOHNSON, J., would deny the writ.